SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2012. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition from to . Commission File Number: 333-82900 ThermoGenesis Corp. (Exact name of registrant as specified in its charter) Delaware 94-3018487 (State of incorporation) (I.R.S. Employer Identification No.) 2711 Citrus Road Rancho Cordova, California 95742 (Address of principal executive offices) (Zip Code) (916) 858-5100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 3, 2012 Common stock, $.001 par value 1 ThermoGenesis Corp. INDEX Page Number Part I Financial Information Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 Part II Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon Senior Securities 19 Item 4. Mine Safety Disclosure 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 i Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements ThermoGenesis Corp. Condensed Consolidated Balance Sheets (Unaudited) March 31, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $7,000 ($36,000 at June 30, 2011) Inventories Prepaid expenses and other current assets Total current assets Equipment at cost less accumulated depreciation of $3,712,000 ($3,409,000 at June 30, 2011) Intangible asset Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Deferred revenue Other current liabilities Total current liabilities Deferred revenue Other non-current liabilities Commitments and contingencies (Footnote 4) Stockholders’ equity: Preferred stock, $0.001 par value; 2,000,000 shares authorized; none outstanding Common stock, $0.001 par value; 80,000,000 shares authorized; 16,406,366 issued and outstanding (16,346,366 at June 30, 2011) Paid in capital in excess of par Accumulated deficit ) ) Total stockholders’ equity $ $ See accompanying notes. Page 3 Index ThermoGenesis Corp. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, Net revenues $ Cost of revenues Gross profit Expenses: Selling, general and administrative Research and development Total operating expenses Interest and other income, net Net loss $ ) $ ) $ ) $ ) Per share data: Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Shares used in computing per share data See accompanying notes. Page 4 Index ThermoGenesis Corp. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock based compensation expense Gain on disposal of equipment ) Net change in operating assets and liabilities: Accounts receivable, net ) Inventories ) Prepaid expenses and other current assets Other assets ) Accounts payable ) Accrued payroll and related expenses Deferred revenue ) Other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of equipment Net cash used in investing activities ) ) Cash flows from financing activities: Exercise of stock options Issuance of common stock Payments on capital lease obligations ) Net cash provided by financing activities Net (decrease)increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental non-cash financing and investing information: Transfer of equipment to inventories $ Transfer of an other current asset to inventories $ Acquisition of intangible asset in exchange for forgiveness of accounts receivable and assumption of liabilities $ Page 5 Index ThermoGenesis Corp. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Basis of Presentation and Summary of Significant Accounting Policies Organization and Basis of Presentation ThermoGenesis Corp. (the Company, we or our) designs and commercializes enabling technologies for the processing, storage and administration of cell therapies. Interim Reporting The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (U.S. GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. GAAP have been condensed or omitted pursuant to such Securities and Exchange Commission (SEC) rules and regulations and accounting principles applicable for interim periods.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Events subsequent to the balance sheet date have been evaluated for inclusion in the accompanying condensed consolidated financial statements through the date of issuance.Operating results for the nine month period ended March 31, 2012 are not necessarily indicative of the results that may be expected for the year ending June 30, 2012.These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Annual Report on Form 10-K for the fiscal year ended June 30, 2011. Revenue Recognition Revenues from the sale of our products are recognized when persuasive evidence of an arrangement exists, delivery has occurred (or services have been rendered), the price is fixed or determinable, and collectability is reasonably assured.We generally ship products F.O.B. shipping point.There is no conditional evaluation on any product sold and recognized as revenue.All foreign sales are denominated in U.S. dollars.Amounts billed in excess of revenue recognized are recorded as deferred revenue on the balance sheet. Our sales are generally through distributors.There is no right of return provided for distributors.For sales of products made to distributors, we consider a number of factors in determining whether revenue is recognized upon transfer of title to the distributor, or when payment is received.These factors include, but are not limited to, whether the payment terms offered to the distributor are considered to be non-standard, the distributor history of adhering to the terms of its contractual arrangements with us, the level of inventories maintained by the distributor, whether we have a pattern of granting concessions for the benefit of the distributor, and whether there are other conditions that may indicate that the sale to the distributor is not substantive.We currently recognize revenue primarily on the sell-in method with our distributors. Revenue arrangements with multiple deliverables are divided into units of accounting if certain criteria are met, including whether the deliverable item(s) has value to the customer on a stand-alone basis.Revenue for each unit of accounting is recognized as the unit of accounting is delivered.Arrangement consideration is allocated to each unit of accounting based upon the relative estimated selling prices of the separate units of accounting contained within an arrangement containing multiple deliverables.Estimated selling prices are determined using vendor specific objective evidence of value (VSOE), when available, or an estimate of selling price when VSOE is not available for a given unit of accounting.Significant inputs for the estimates of the selling price of separate units of accounting include market and pricing trends and a customer’s geographic location.We account for training and installation, and service agreements as separate units of accounting. Page 6 Index Service revenue generated from contracts for providing maintenance of equipment is amortized over the life of the agreement.All other service revenue is recognized at the time the service is completed. For licensing agreements pursuant to which we receive up-front licensing fees for products or technologies that will be provided by us over the term of the arrangements, we defer the up-front fees and recognize the fees as revenue on a straight-line method over the term of the respective license.For license agreements that require no continuing performance on our part, license fee revenue is recognized immediately upon grant of the license. Shipping and handling fees billed to customers are included in net revenues, while the related costs are included in cost of revenues. Fair Value of Financial Instruments The carrying values of cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities approximate fair value due to their short duration. In accordance with Accounting Standards Codifications (ASC) ASC 820 “Fair Values Measurements and Disclosures” (ASC 820), we measure our cash equivalents at fair value.ASC 820 clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. ASC 820 establishes a valuation hierarchy for disclosure of the inputs to valuation used to measure fair value. This hierarchy prioritizes the inputs into three broad levels as follows. Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are quoted prices for similar assets and liabilities in active markets or inputs that are observable for the asset or liability, either directly or indirectly through market corroboration, for substantially the full term of the financial instrument. Level 3 inputs are unobservable inputs based on management’s own assumptions used to measure assets and liabilities at fair value. A financial asset or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement.As of March 31, 2012, we did not have any Level 2 or 3 financial instruments. Level 1 assets measured at fair value on a recurring basis include the following as of March 31, 2012: Quoted Prices in Active Markets (Level 1) Total Fair Value as of March 31, 2012 Cash equivalents Money market funds $ $ Segment Reporting We operate in a single segment providing medical devices and disposables to hospitals and blood banks throughout the world which utilize the equipment to process blood components. Page 7 Index Net Loss per Share Net loss per share is computed by dividing the net loss by the weighted average number of common shares outstanding.The calculation of the basic and diluted net loss per share is the same for all periods presented, as the effect of the potential common stock equivalents is anti-dilutive due to our net loss position for all periods presented.Anti-dilutive securities, which consist of warrants, stock options and common stock restricted awards that were not included in diluted net loss per common share were 2,887,567 and 2,619,331 as of March 31, 2012 and 2011, respectively. Recently Adopted Accounting Pronouncements In May 2011, the FASB issued an ASU to the Fair Value Measurement Topic of the FASB ASC.This update was issued in order to achieve common fair value measurement and disclosure requirements in U.S. GAAP and IFRSs (International Financial Reporting Standards).The update clarifies that (i) the highest and best use concept applies only to the fair value measurement of nonfinancial assets, (ii) specific requirements pertain to measuring the fair value of instruments classified in a reporting entity’s shareholders’ equity and, (iii) a reporting entity should disclose quantitative information about unobservable inputs used in a fair value measurement that is categorized within Level 3 of the fair value hierarchy.The update changes requirements with regard to the fair value of financial instruments that are managed within a portfolio and with regard to the application of premiums or discounts in a fair value measurement.In addition, the update increased disclosure requirements regarding Level 3 fair value measurements to include the valuation processes used by the reporting entity and the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between the unobservable inputs, if any.We adopted ASU 2011-04 effective January 1, 2012.The adoption of ASU 2011-04 did not have a material impact on our consolidated results of operations or financial condition. 2. Inventories Inventories consisted of the following at: March 31, 2012 June 30, 2011 Raw materials $ $ Work in process Finished goods $ $ 3. Intangible Asset During the quarter ended March 31, 2012, we modified a distribution agreement to reacquire certain distribution rights related to the Res-Q product line.As part of this modification, we paid consideration of $390,000, comprised of forgiving a $60,000 receivable and recording liabilities of $330,000 to provide inventory upgrades and service agreements at no cost.We have recorded those costs as an intangible asset, which will be amortized to cost of revenues over the remaining life of the distribution agreement or 31 months. 4. Commitments and Contingencies Contingencies The Company and a co-licensor were engaged in discussions regarding the sharing of royalties received by both parties on third party sales of certain disposable bag sets.During the quarter ended March 31, 2012, the parties reached an agreement which provides for the equal sharing of royalties between the two parties effective July 1, 2011, except for calendar 2012, in which the co-licensor shall receive 75% and the Company 25%. Page 8 Index Warranty We offer a warranty on all of our products of one to two years, except disposable products which we warrant through their expiration date.We periodically assess the adequacy of our recorded warranty liabilities and adjust the amounts as necessary. The warranty liability is included in other current liabilities in the unaudited consolidated balance sheet.The change in the warranty liability for the nine months ended March 31, 2012 is summarized in the following table: Balance at July 1, 2011 $ Warranties issued during the period Settlements made during the period ) Changes in liability for pre-existing warranties during the period, including expirations Balance at March 31, 2012 $ 5. Stockholders’ Equity Stock Based Compensation We recorded stock-based compensation of $30,000 and $651,000 for the three and nine months ended March 31, 2012 and $154,000 and $761,000 for the three and nine months ended March 31, 2011, respectively. The following is a summary of option activity for our stock option plans: Number of Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding at June 30, 2011 $ Granted Forfeited ) Expired ) Outstanding at March 31, 2012 $ Vested and Expected to Vest at March 31, 2012 $ Exercisable at March 31, 2012 $ The aggregate intrinsic value is calculated as the difference between the exercise price of the underlying awards and the quoted price of the Company’s common stock.There were no options that were in-the-money at March 31, 2012.During the nine months ended March 31, 2011, the aggregate intrinsic value of options exercised under the Company’s stock option plans was $1,000 determined as of the date of option exercise.There were no options exercised during the three and nine months ended March 31, 2012. Page 9 Index Common Stock Restricted Awards For the nine months ended March 31, 2012, the Company’s Compensation Committee granted 720,000 shares of restricted common stock to director level and executive members of management, vesting in three equal installments on the first, second and third anniversary of the grant date. The following is a summary of restricted stock activity granted to employees during the nine months ended March 31, 2012: Weighted Average Number of Shares Grant Date Fair Value Balance at June 30, 2011 $ Granted $ Vested Forfeited ) $ Outstanding at March 31, 2012 $ Page 10 Index Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This report contains forward-looking statements.The forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from the forward-looking statements contained herein.When used in this report, the words "anticipate," "believe," "estimate," "expect" and similar expressions as they relate to the Company or its management are intended to identify such forward-looking statements.Our actual results, performance or achievements could differ materially from the results expressed in, or implied by these forward-looking statements.We wish to caution readers of the important factors, among others, that in some cases have affected, and in the future could affect our actual results and could cause actual results for fiscal year 2012 and beyond, to differ materially from those expressed in any forward-looking statements made by, or on behalf of, the Company.These factors include without limitation, the ability to obtain capital and other financing in the amounts and at the times needed to complete clinical trials and product marketing for new products, market acceptance of new products, regulatory approval and time frames for such approval of new products and new claims for existing products, realization of forecasted income and expenses, initiatives by competitors, price pressures, failure to meet FDA regulations governing our products and operations and recalls associated with such regulations, the risks associated with initiating manufacturing for new products, and the risk factors listed from time to time in our SEC reports, including, in particular, the factors and discussion in our Form 10-K for fiscal year 2011. Overview ThermoGenesis designs, develops and commercializes cell processing products that enable the practice of regenerative medicine.Our products automate the volume reduction and cryopreservation of adult stem cell concentrates from cord blood and bone marrow for use in laboratory and point of care settings.We were founded in 1986 and are located in Rancho Cordova, California.Our growth strategy is to expand our offerings in regenerative medicine while partnering with other pioneers in the stem cell arena to accelerate our worldwide penetration in this potentially explosive market.However, the continuing global debt crisis and other economic conditions have impacted the growth of our revenues over the past several quarters. As of January 27, 2012, we effected a tactical reorganization and cost cutting initiative designed to better align resources with our current and expected near term revenue streams to address global economic conditions and the impact of those conditions on our business.As part of the reorganization, there were a number of changes in corporate management and responsibilities including the resignation of the Chief Executive Officer, the promotion of the current Chief Financial Officer to Chief Executive/Chief Financial Officer and the elimination of ten additional positions.We recorded one-time expenses of approximately $460,000 related to the restructuring, and anticipate annual cost reductions of approximately $2 million. Our Products Cord Blood · The AXP System is a medical device with an accompanying disposable bag set that isolates and retrieves stem cells from umbilical cord blood.The AXP System provides cord blood banks with an automated method to concentrate adult stem cells which reduces the overall processing and labor costs with a reduced risk of contamination under GMP conditions.The AXP System retains over 97% of the mononuclear cells (“MNC”).High MNC recovery has significant clinical importance to patient transplant survival rates.Self-powered and microprocessor-controlled, the AXP device contains flow control optical sensors that achieve precise cell separation. Page 11 Index · The BioArchiveSystem is a robotic cryogenic medical device used to cryopreserve and archive stem cells for future transplant and treatment.The BioArchive System is designed to store over 3,600 stem cell samples.It is the only fully-automated, commercially available system on the market that integrates controlled-rate freezing, sample management and long term cryogenic storage in liquid nitrogen.The robotic storage and retrieval of these stem cell units improves cell viability, provides precise inventory management and minimizes the possibility of human error. Bone Marrow · The MarrowXpress® or MXP System, a sister product of the AXP and its accompanying disposable bag setisolates and concentrates stem cells from bone marrow aspirate and its initial application is for the preparation of cells for regeneration of bone in spinal fusion procedures.The product is an automated, closed, sterile system that volume-reduces blood from bone marrow to a user-defined volume in 30 minutes, while retaining over 90% of the MNCs, a clinically important cell fraction. Self-powered and microprocessor-controlled, the MXP System contains flow control optical sensors that achieve precise cell separation. · The Res-Q 60 BMC, is a rapid, reliable, and easy to use product for cell processing at the point of care.The product is a centrifuge-based disposable device designed for the isolation and extraction of specific stem cell populations from bone marrow.The key advantages of the Res-Q 60 BMC include (a) delivering a high number of target cells from a small sample of bone marrow, and (b) providing a disposable that is highly portable and packaged for the sterile field.These features allow the physician to process bone marrow and return the cells to the patient in 15 minutes.We filed a 510(k) application in November 2011. PRP · The Res-Q 60 PRP, is designed to be used for the safe and rapid preparation of autologous platelet rich plasma (“PRP”) from a small sample of blood at the point of care. The product allows PRP to be mixed with autograft and/or allograft bone prior to application to a bony defect in the body.The Res-Q 60 PRP received FDA 510(k) clearance in June of 2011. On January 10, 2012, we entered into an Exclusive Distributor Agreement and License with Arthrex, Inc. for the exclusive rights to sell, distribute, and service our Res-Q 60 technology for use in the preparation of autologous PRP and BMC for sports medicine applications and certain orthopedic procedures.The Agreement initially includes exclusivity in the United States, Canada, Mexico and certain countries in Central and South America.Additional non-exclusive countries (primarily in the European Union) will be transitioned to exclusive through November 30, 2015. Other The Company has begun efforts to divest or discontinue the following product lines which are not strategically aligned with our regenerative medicine strategy. · The ThermoLine®product lineincludes the ultra-rapid plasma ThermoLine Freezer and ultra-rapid plasma ThermoLine Thawer.We offer two models of plasma freezers, which vary primarily by capacity and condenser type.The ThermoLine freezer optimizes plasma freezing through its unique liquid heat transfer and uniform freezing technologies that can freeze units of blood plasma in approximately 30 minutes.These products are suited for medium to large laboratories.The Company is in the process of winding down the ThermoLine product line. · The CryoSeal® System is an automated system serving the wound market used to prepare an autologous hemostatic surgical sealant from a patient’s own blood or from a single donor in approximately one hour.We received a Premarket Approval (“PMA”) to market the CryoSeal in liver resection surgeries in July 2007. Page 12 Index On June 16, 2010 we reached an agreement with Asahi Kasei Medical Co., Ltd. (“Asahi”) in which Asahi paid us $1 million to provide CryoSeal products and clinical support services until such time as Asahi assumes manufacturing of the product line in Japan or December 31, 2012, whichever comes first.As part of the $1 million payment, we granted Asahi an option to acquire the CryoSeal product line, which may be exercised no later than the fifth anniversary or 90 days after receiving reimbursement approval.On August 31, 2011, the Ministry of Health, Labour and Welfare (“MHLW”) in Japan approved the CryoSeal to market.Asahi has placed a final order of 25 CryoSeal devices and associated disposables.The devices were shipped during the quarter ended March 31, 2012.The disposable order may be impacted as the CP-3 CryoSeal disposables were manufactured in a facility in Thailand which was flooded in October 2011.On April 1, 2012 Asahi received reimbursement approval from the MHLW. The following is management’s discussion and analysis of certain significant factors which have affected our financial condition and results of operations during the period included in the accompanying consolidated financial statements. Critical Accounting Policies Management’s discussion and analysis of its financial condition and results of operations is based upon the condensed consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these condensed consolidated financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosure of contingent assets and liabilities.On an on-going basis, we evaluate our estimates, including those related to bad debts, inventories, warranties, contingencies and litigation.We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions.For a full discussion of our accounting estimates and assumptions that we have identified as critical in the preparation of our condensed consolidated financial statements, please refer to our 2011 Annual Report on Form 10-K. Results of Operations for the Three Months Ended March 31, 2012 as Compared to the Three Months Ended March 31, 2011 Net Revenues: Revenues for the three months ended March 31, 2012 were $4,908,000 compared to $5,165,000 for the three months ended March 31, 2011, a decrease of $257,000 or 5%.BioArchive device revenues decreased $360,000 as there were two fewer devices sold during the current quarter than in the prior year quarter.As we have previously discussed, the global economy has tightened capital budgets and this has impacted our BioArchive device sales.We have also experienced a $330,000 decrease in our ThermoLine device revenues as we have stopped manufacturing devices due to our decision to divest or discontinue the product line and a minimum of sales resources are devoted to the remaining devices in inventory.These decreases were offset by an increase in CryoSeal device revenues of $765,000 as we shipped a final device order of 25 units to Asahi during the quarter. Page 13 Index The following represents the Company’s cumulative BioArchive devices sold into the following geographies through the dates indicated: March 31, Asia 84 79 United States 56 53 Europe 67 63 Rest of World 48 45 The following represents the Company’s revenues for disposables by product line for the three months ended: March 31, AXP $ $ BioArchive Res-Q CryoSeal MXP $ $ Percentage of total Company revenues 59
